Title: Henry Dearborn’s Plan for Reorganizing the Army, [7 December 1801]
From: War Department
To: Jefferson, Thomas


          
            [7 Dec. 1801]
          
          Proposed Military Peace Establishment.
          List of Posts and the Force proposed for each.
          
            
              Names of Posts
              
              In what State, &ca.
              
              No. of Comps of Artillery
              No of Comps of Infantry
            
            
              Michilimackinac
               
              North Western Territory
               
              1
              1
            
            
              Detroit
               
              Dit to
               
              1
              4
            
            
              Niagara
               
              New York
               
              1
              1
            
            
              Fort Wayne
               
              North Western Territory
               
               
              1
            
            
              Pittsburgh & Cincinnati
               
              Pennsylvania & N.W. Terry.
               
               
              1
            
            
              St. Vincennes
               
              Indiana Territory
               
               
              1
            
            
              Fort Massac
               
              near the mouth of the Ohio
               
               
              1
            
            
              Southwest Point, &ca.
               
              Tennessee
               
              1
              2
            
            
              Chickasaw Bluffs
               
              On the Mississippi
               
              1
               
            
            
              Fort Adams
               
              On Ditto—near the Spanish Boundary
               
              1
              4
            
            
              Fort
               
              On the Mobile river, near the Spanish Boundary
              }
               
              1
            
            
              Fort Green, Fort Wilkinson & (say) Cumberland Island
              }
              Georgia
               
              1
              3
            
            
              Fort Moultrie, &ca. & Fort Johnston
               
              South Carolina & North Carolina
               
              2
               
            
            
              Forts Norfolk, &ca. & Fort McHenry 
               
              Virginia & Maryland
               
              2
               
            
            
            
              Fort Mifflin & the Arsenal
               
              near Philadelphia, Pennsylva.
               
              2
               
            
            
              Fort Jay & Westpoint
               
              New York 
               
              2
               
            
            
              Fort Wolcott & Fort Trumbull 
               
              Rhode Island & Connecticut
               
              2
               
            
            
              Fort Independence, and Magazine at Springfield
              }
              Massachusetts 
               
              2
               
            
            
              Fort Constitution and Fort
              }
              New Hampshire & District of Maine
              }
              1
               
            
            
              Total.
               
              20
              20
            
            
              Twenty Companies of Artillery, and
		Twenty Companies of Infantry.
            
          
          Organization of the proposed Military Peace Establishment.
          One Regiment of Artillery, to consist of
             1 Colonel,
             1 Lieutenant Colonel,
             4 Majors,
             4 Teachers of Music, and 20 Companies, each to consist of
             1 Captain,
             1 First Lieutenant,
             1 Second Lieutenant,
             2 Cadets,
             4 Sergeants,
             4 Corporals,
             4 Musicians,
             8 Artificers and
            56 Privates.
          Total—Artillery—Non-Commissioned Officers, Musicians, Artificers and Privates—(exclusive of Cadets.)—1,524.
          Two Regiments of Infantry, to consist of, each,
             1 Colonel,
             1 Lieutenant Colonel,
             1 Major,
             1 Adjutant,
             1 Quarter Master,
             1 Sergeant Major,
             1 Quarter Master Sergeant,
             2 Teachers of Music,
          and 10 Companies, each to consist of
             1 Captain,
          
             1 First Lieutenant,
             1 Second Lieutenant,
             1 Ensign,
             4 Sergeants,
             4 Corporals,
             4 Musicians, and
            64 Privates.
          
            
              Total—Infantry—Non Commissioned Officers, Musicians
            
            
               
              and privates
              1,528
            
            
              Total Artillery
              (as above)
              1,524
            
            
               
               
              3,052
            
          
          Total Artillery and Infantry, exclusive of Commissioned Officers and Cadets, Three Thousand and fifty two.
          Commissioned Officers and Cadets, One hundred & ninety two. Total—Artillery and Infantry—Three Thousand, two hundred and forty four.
          Adjutants and Quarter Masters to be taken from the line.
          In addition to the foregoing, a Corps of Engineers, organized as follows, is proposed, viz;
          1 principal Engineer, with the rank, pay & emoluments of a Major;
          2 Assistant Engineers, with the rank, pay & emoluments of Captains;
          2 other Assistants, with the rank, pay & emoluments of First Lieutenants;
          2 other Assistants, with the rank, pay & emoluments of Second Lieutenants;
          10 Cadets, with the pay of 16 Dollars ⅌ month & two Rations ⅌ Day.
          The Corps to be so organized by law as to admit of the promotion of the principal Engineer to the rank, pay & emoluments of a Lieutenant-Colonel, and thence to those of a Colonel; and of the promotion of the several Assistants and Cadets to the several grades before mentioned: which promotions should be made by the President of the United States, with a view to particular merit, and without regard to original rank. Those with the rank of Field-Officers to be called Engineers, and the other Officers Assistant Engineers. The Corps, in time of peace to be restricted to, at most, 1 Colonel, 1 Lieutenant Colonel, 2 Majors, 4 Captains, 4 First Lieutenants, 4 Second Lieutenants & 4 Cadets.
          This Corps to be stationed generally at the Military Academy at Westpoint, subject to the orders of the President of the United States.
          The principal Engineer, and, in his absence, the next in rank, to have the superintendance of the Military School, under the direction of the President of the United States.
          The foregoing plans contemplate the appointments of Surgeons and Mates to Posts, and not to Regiments; and the appointments of Paymasters to Districts and not to particular Corps. There should be a Surgeon or Mate to each post, and the pay-districts may be six—the Paymasters to be stationed as follows. viz:
          One at Detroit—to pay the troops at that post, at Niagara, at Michilimackinac and Fort Wayne—and to have an Assistant to reside at Michilimackinac.
          One at Fort Adams—to pay the troops on the Mississippi & Mobile, and to have an Assistant to reside on the Ohio.
          One at Savannah—to pay the troops in Georgia and South Carolina.
          One at Fort McHenry, near Baltimore—to pay the troops at that post, at Norfolk and at Philadelphia.
          One at New York—to pay the troops at that place, at Westpoint, in Connecticut & Rhode Island.
          One at Boston—to pay the troops in Massachusetts, including the District of Maine, and in New Hampshire.
          The Troops in Tennessee may be paid by the Agent of the War Department resident in that state, and those in North-Carolina, by an Assistant stationed there.
          The Paymaster of the Army to be authorised to appoint, with the Consent of the President of the United States, the several Paymasters and Assistants, taking sufficient security for their faithful performance of their duties. The Paymasters & their Assistants to have charge of, and account for all Clothing delivered to the troops within their respective districts.
          At each post, one of the Officers should do the duty of Assistant Military Agent, as a substitute for an Assistant of the Quarter Master General’s Department; for which service he should be allowed, say, from eight to twelve Dollars ⅌ month extra, according to the number of troops at each post.
          The whole of the troops to be mustered and inspected, at least once in every year, and more frequently when practicable, by the Commanding Field-Officers of the respective Pay Districts, for which service and the extra expences attending the performance of it, those Officers should receive a reasonable compensation; it should also be their duty to examine all muster and pay-rolls made by other Officers in their absence, and report any errors which may be discovered to the Paymaster of the Army. All musters & inspections, not made as above, should be made by the Commanding Officers of the respective posts, and when not made by a Field-Officer, the pay-rolls certified by such commanding Officer, should be also certified by the Surgeon or Surgeon’s Mate at the Post.
          From the dispersed situation of the troops, and the various and distant directions in which their supplies are necessarily to be conveyed, a Quarter Master General can be of but little use, compared with the duties which such an Officer is expected to perform, with an Army in the field: it is therefore proposed to substitute, say, three Military Agents, whose duty it shall be to receive and forward all military stores and other articles, not only for the troops in their respective Departments, but also, all goods, annuities, &ca. for the Indians, and to account annually with the Department of War, for all property which may pass through their hands, and for all monies which they shall expend.—One of these Agents should reside either at New York, Albany or Schenectady; one at Philadelphia, and one at Savannah in Georgia: the pay of each of them to be equal to the pay and emoluments, say, of a Major in the Army, and bonds should be given for their faithful performance of their duties.
          It will be proper to make the Officers, who may be appointed Assistant Military Agents at Pittsburgh and Niagara, a greater additional compensation for the duties which they will have to perform as such, than is above recommended to be made to the like officers at the posts generally.
          The establishment, proposed above, contemplates the appointment of one General Officer, with one or two Aids de Camp, and one detail Officer, who may be designated as Adjutant & Inspector of the Army: the Aids de Camp to be taken from the line of Captains or Subalterns, and the Adjutant & Inspector from the line of Field-Officers.
          The General and the Adjutant & Inspector should reside at such central position, as would best enable them to communicate with the Government and the different posts. The General should be allowed such pay ⅌ month, as will be sufficient, without any other such emoluments as rations, forage, quarter master’s stores, &ca. &ca. except Stationary—by which means all disputes in settling his accounts would be avoided.
          The Adjutant and Inspector should receive  dollars ⅌ month, in addition to his pay and emoluments in the line, and no other emoluments, except Stationary.
          The Aid de Camp should be allowed  dollars ⅌ month, in addition to his pay in the line.
          
          The Paymaster of the Army should reside at or near the seat of Government, and should have a certain monthly pay, without any emoluments.
          It may be advisable to allow the General, the Pay-master, and the Adjutant and Inspector to frank their public letters.
        